Title: From George Washington to George Morgan, 18 November 1783
From: Washington, George
To: Morgan, George


                  
                     Sir:
                     West Point 18th Nov’r. 1783.
                  
                  If the servant man (William) who I left at Rocky Hill to take care of his sick wife, is yet there, be so good as to give him a Pass. & order him to proceed to New York in the stage—He will find me there, or he may report himself to Colo. Smith if I should not.I am, Sir Yr most obed Servt
                  
                     Go. Washington.
                  
               